Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 1 of 21

Shehzad John . | ()

Fed. Reg# 91045-054

FCI-Morgantown
P.O. Box 1000
Morgantown, WV. 26507 i EC RRA PEInnrarn
(304) 296-4416 Met | ks Rate bio ha |
Ni AbiU Lite Vit pti
512. ZO —
Date: iz
ate: January 20, 2020 The Cour + take 5 WO
U.S. District Court Vé Lomevend Aton AS fe
Office of the Clerk
500 Pearl Street, Room 120 ds. Gendt “ ° fice. of
New York, NY. 10007-1312 Gynt cma
iy * 4 a
RE: Case No.: 15 CR 208 (CM) - Immediate Filing Enclosed Elle A. fick

Dear Clerk:

Please find enclosed for immediate filing Defendant's Motion in Request and
in Support of Recommendation of Twelve (12) Months RRC Placement/Halfway House.
I've also enclosed an additional page '1' of the motion and request that you file
stamp and return mail it to me. For your convenience I've enclosed a postage paid
self-addressed envelope for mailing. Please be so kind as to electronically serve

a copy of this motion to the AUSA's Office.

Thank you in advance for your anticipated cooperation in this matter. I look

forward to your timely response.

Respectfully,

  

 

a
Shehz hn ¥91045-054

 

 
Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 2 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, Motion in Request and in
Support of Judicial
Vs Recommendation

SHEHZAD JOHN,
Defendant.

Case No.: 15 CR 208 (CM)

Honorabie Judge McMahon

me ee ee ee ee ee ee

Motion in Request and in Support of
Judicial Recommendation of Twelve (12) Months
RRC Placement /Halfway House

NOW COMES, Defendant Shehzad John, appearing Pro-Se, on this 20th day of
January, 2020, hereby filing this Motion in Request and in Support of Recommendation
of Twelve (12) Months RRC Placement, requesting a Judicial Recommendation on
this Honorable Court; Recommending that the Federal Bureau of Prisons (B.0.P.)
place Defendant into RRC placement for a period of twelve (12) months prior to

Defendant's Good Time Credit release date.
Procedural Background

1) Defendant Shehzad John is currently a federal inmate in the care and custody
of the Bureau of Prisons (B.0.P.), currently designated and housed at FCI-
Morgantown, a minimum security facility located in Morgantown, West Virginia.

2) Defendant John was sentenced on August 1, 2016 by this Honorable Court, in
which he received a seventy-one (71) month period of incarceration for
violations of Title 50 United States Code §1705 (A)&(C) along with 15 CFR
736.2, 742.17, 764.2 &774.

3) At the Sentencing Hearing, Defendant's counsel neglected to request a Judicial

Recommendation in the original Judgement and Commitment (J and C) for up to

(1)

 
4)

1)

2)

3)

4)

Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 3 of 21

twelve (12) months of RRC placement. Thus, rather than attempt to exercise
any other remedies (such as a Petition under 28 U.S.C. §2255) and waste
judicial resources, Defendant now seeks this requested recommendation.
District courts have also found Post-Sentencing Judicial Recommendation
allowable. Further, said Courts have found these recommendations do not

run afoul of "Rule of Finality" embroiled in Rule 35 of the Federal Rules

of Criminal Procedure, because these types of recommendations do not change
or modify the adjudged length of the sentence, only the location of where
said sentence should be executed - That being in RRC custody and/or Home
Confinement setting. See: United States v. Bartels, 2016 U.S. Dist.-LEXIS

164056 (E.D. Mich.); United States v. Brattin, 2016 U.S. Dist. LEXIS 112222

 

(D. Nev. 2016); United States v. Palacios, 2007 U.S. Dist. LEXIS 65644 (S.D.

 

Cal. 2007) and United States v. Booker 2018 U.S. Dist. LEXIS 82485 (D. Minn.

2018).
Defendant Should Receive Recommendation

Defendant John is suffering immensely from his incarceration at FCI-Morgantown,
a facility located over 300 miles from his home in Columbus, Ohio.

Upon Defendants release from FCI-Morgantown Defendant has a home to return

to located at 207 Border Street, Columbus, Ohio 43207.

Due to the distance between Defendant's home and his current institution
coupled with the expenses required to come to the institution he has had

to experience a lack of visitation from his family. Not only has these lack
of visitation been hard on Defendant, but has also been hard on his childred
and wife.

Pursuant to the "First Step Act of 2018" (S.756), and it's reauthorization

 

of the "Second Chance Act of 2007", the B.O.P. may place Defendant into an

(2)

 
5)

6)

i

8)

Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 4 of 21

RRC/Halfway House up to twelve (12) months prior to his projected GTC (Good
Time Credit) release date of October 29, 2021, if it is determined that such
RRC placement would be of "Sufficient Duration to provide the greatest likeli-
hood of successful reintegration into the community." (See: 18 U.S.C. §3624
The express criteria that the B.0.P. is to consider in assessing an individual
applicant's eligibility for up to twelve (12) months of RRC/Halfway House
placement includes; Any statements made by the Sentencing Court concerning

the purposes that warranted a sentence to imprisonment and recommending the
type of correctional facility that would be appropriate. (See: 18 U.S.C.
§$3621(b)(4)(A and B). Any RRC/Halfway House is a correctional facility with
superior transitional programs to help inmates rebuild their ties to the
community and to their family.

Defendant John's current Good Time Credit projected release date is October
29, 2021, and a Judicial Recommendation for this RRC/Halfway House placement
of twelve (12) months will not inherently affect this release date.

Title 18 U.S.C. §3582(c) provides that a "Court may not modify a term of
imprisonment once it has been imposed except in very limited circumstances"
and Shehzad John is not requesting this Honorable Court to modify this sentence.
He is asking the Court to simply recommend changing the place of incarceration
of the sentence to the Columbus, Ohio Residential Re-Entry Center (RRC) per
the "First Step Act of 2018" and the "Second Chance Act of 2007".

Defendant is a mature forty- “( °) years old, and had availed himself
every opportunity available to him at FCI-Morgantown as well as his previous
institutions to be reformed, rehabilitated, and to re-enter society as a law-
abiding citizen. Defendant John has or is completing: (a) Floor, Tile, Hard-

wood class (b) Woodworking class, (c) Landscaping, and (d) Master Gardener

(3)

 
9)

10)

11)

12)

13)

Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 5 of 21

classes (See: Exhibit A — Transcript/Program Review).

 

According to the B.0.P.'s "Revised Guidance for Residential Re-Entry Center
(RRC) Placements", RRC placement decisions "Are to focus on RRC placement

as a mechanism to reduce recidivism." Defendant states that his record of
addictive behavior, the nature of his offense, and his strained family relat-
ionships certainly attest to his needs for community-based rehabilitation.
Defendant's primary emotional support for successfully reintegrating into the
community and avoiding relapse of his previous life will without certain,

come from his family. RRC placement for twelve (12) months will afford
Defendant a strony and realistic opportunity for his family to reunify and

to delegate full support to his reintegration.

Detendant has abandoned the criminal financial means that landed him in the
position of being a federal prisoner. Because of this fact and the importance
of viable employment being a major key to success over recidivism; Defendant
is in significant need of this maximum RRC placement in order to pursue new
job/career paths that allow him to be self-sustaining and a provider to his
family. This is also important in order to break Defendant's family's current
dependence on public and private assistance to meet basic living expenses.
Placement in an RRC/Halfway House will afford Defendant John to seek full-time
employment for supporting his family and their health and well-being.

The rehabilitative programming during Shehzad John's incarceration at FCI-
Morgantown has been limited, and what programs are available to Defendant

have been completed by him. Placement in RRC/Halfway House for twelve (12)
months will allow far more rehabilitative programs and opportunities for

him to address and correct any risk of recidivism.

Defendant John has expressed exceptional remorse and contrition regarding

the commission of his offense, and Defendant absolutely has accepted

(4)

 
14)

Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 6 of 21

responsibility for his actions. Detendant has taken significant steps toward
repairing the behavior(s) that led to the offense(s). Defendant has enrolled
and completed multiple educational and self-improvement courses/programming
in order to improve himself and voluntarily participate in his rehabilitation.
Such classes include: (a) Conversational Spanish I and II, (b) Keyboarding
Class,:(c) Early 20th Century History, and (d) Natural Disasters Class.

(See: Exhibit A - Transcript and Program Review)

With tools learned throughout his rehabilitative prison sentence, Defendant
John has made significant strides toward being a better man and law-abiding
citizen. Defendant believes whole-heartedly that he will not disappoint the
Court if given this chance to allow him to spend the final twelve (12) months

of his adjudged sentence in an RRC seeting.

WHEREFORE, Defendant Shehzad John hereby respectfully and humbly requests:

1) This Honorable Court grant Defendant an order of
Judicial Recommendation for Twelve (12) Months
RRC Placement; and

2) Any and all other relief this Honorable Court deems

proper and just.

Respectfully Submitted,

DATED: January 20, 2020 <

Shehzad’ John ¥91045-054
Def t/Pro-Se

 

 

 

(5)

 
Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 7 of 21

Certificate of Service

I HEREBY CERTIFY under penalties of perjury pursuant to 28 U.S.C. §1746 that
the Defendants Motion in Request and in Support of Recommendation of Twelve (12)
Months RRC Placement/Halfway House is true and correct with proper postage affixed
for mailing via United States Postal Services regular mail, to United States
District Court, Office of the Clerk, 500 Pearl Street, Room 120, New York, New York
10007-1312. Defendant request that the Clerk electronically serve a copy of this

motion to the AUSA's Office.

DATED: January 20, 2020

 

SheHzad John #91045-054
E organtown
P.O. “1000

Morgantown, WV. 26507-1000
(304) 296-4416
Defendant /Pro-Se

( (6)

 
       

 

      

 

 

 

 

  

  

PT wl ee. ; ‘ . ™ : ~ y oo, ao ~ ZL a oo ..
a ihn} gO am ‘ a, / j s %, i . } aa
I
EU OE OE TT TO EE OT OE TEETER

 

 

 

 

   

 

     

{
Ag le
a

Cooperative Extension Service
University of Kentucky/Kentucky State University

John Shehzad

<t

AG

ge 8 of 21

Ae
we

t
i
AWE 2
yay Zan

I

 

 

               

So having completed course requirements and having performed volunteer
ft x service, is hereby awarded this Certificate of Achievement and the Title of
|S

+ NS

=} Kentucky Extension

a

a

                             

Master Gardener

November 14, 2017

 

Gite

 

 

    

 

aster Gardener Coo

5e 1:15-¢r-00208-CM Document 72 Filed 06/22/20 Pa

TNR

County

Ae tinct Ie Amn

State Master Gardener Coordinator

Re

  

SS

 

 

 

 

    

 

  
  

STAR WrAA ee ql AAA " Wale qe ease
WAVAVANAVANAVAUAWAVAWAN
DAR AAES A I Shaye RECON S I Bh BES? Por ders
7 tt 4p a deel? eee
or Fak nmap —- ry es “T+ a ed he mb
hadnt A ONS tah Wal A Ft I Pe me ad me mi
“S507 Shoe OAS “35 “S35

 
Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 9 of 21

 

 

+i To 4 a
7 iN Cw Z Hie RES ON e EN
aes NA I; aon

COMPLETION

John Shehzad

for successfully completing the requirements of
Natural Disasters

Education Department
Ashland, Kentucky

January 26, 2017

___ BW.

Camp ACE Coprd\nator

 

 

 
Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 10 of 21

L

ss
Fah}
e. Ne
= pit ik
Ny

\¢

mt
—
=
wm
rae
Q
Se,
a
wa
a
=
=
a
o
ns
ms
©
= fs
n=
= 0G
— =
— py
oO
—_
O
i
e.
—_
oO
S
oO
s
=
w
°
eo

AOVUTPAOY) GJ dues
L106 “86 YEW

Ayoniuay ‘puryysy
jusunsedaqy uorneonpy
pezyoys uyol
O07

iL } | :

 

 
Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 11 of 21

 

 

OMPLETIO

Shehzad John

for successfully completing the requirements of
Spanish |

Education Department
Ashland, Kentucky

December 6, 2016

      

 

 

 

“ raga F Ve lz se ie Y 5 Fy \ Ff — ie ZX rs % i Bay

 
Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 12 of 21

 

COMPLETIO

Shehzad John

for successfully completing the requirements of
Touch Typing

Education Department
Ashland, Kentucky

January 4, 2017

TB.

Camp ACE rdinator

 

 

 
 

ge

Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Pa

($966 06690 060905989096 665 : SSDS CSC oR SCO OCo See Seabee hes eb OSSS OCS E SSeS

$9 9869)

<I AN, . <>

= Ax
* | Wife
ny GAAS Oey | pie ; ANN [pxeeress
eo Bie SOR OO ‘2 ~ YO OO
Roe ff ter : ifs)

 

 

er

 

FCICA presents this certificate to:

Shehzad John

For completion of:

Carpet, Resilient & Tile

Mt) UL) RZ TD Rs NB 7s OS PR
0 5 I , y CS 5 * OS .
AWS SB SS DU EKA A SS 34 SASAVES

COONS
Cnet

feb
6

a

 

et ea wy 1

Bastattation
~

Pe ee ten

x =

Gregg Gainey

 

Instructor/Trainer

01/28/2019

a

2

nS

iH

 

 

 

<I <ts <Ips <i>

 
 

THIS CERTIFIES THAT

SHEHZAD JOH

HAS SUCCESSFULLY COMPLETED THE REQUIRED COURSE OF STUDY APPROVED BY THE

 

 

SUPERVISOR OF EDUCATION AT FCI MORGANTOWN, AND IS THEREFORE AWARDED THIS
CERTIFICATE OF COMPLETION

GIVEN DECEMBER OF 2019

 

ADULT CONTINUING EDUCATION/PARENTING
COORDINATOR

 
    

 

ACE
PERSONAL
FINANCE

THIS CERTIFIES THAT

SHEHZAD JOH
=e i |

HAS SUCCESSFULLY COMPLETED THE REQUIRED COURSE OF STUDY APPROVED BY THE
SUPERVISOR OF EDUCATION AT FCI MORGANTOWN, AND IS THEREFORE AWARDED THIS

CERTIFICATE OF COMPLETION
GIVEN DECEMBER OF 2019

      
    

Filed 06/22/20 Page 15 of 21

 

 

 

 

 

ADULT CONTINUING EDUCATION/PARENTING
COORDINATOR

 

 
 

 

 

Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 16 of 21

 

 

©=

 

 

CERTIFICATE OF COMPLETION

AWARDED TO:

IDBH = 91045-054

For Completing the Requirements of the FCI Morgantown’s
Recreation Department:

Dental Health = 10/22/2019- 12/20/2019

Ae

S. McClelland, Wellness Coordinator

 

              

 

 
 

©

 

 

Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 17 of 21

 

©=

 

 

 

 

 

 

AWARDED T0:

ID# 91045-054

For Completing the Requirements of the FCI Morgantown's
Recreation Department:

AnatOmMYy 10/22/2019 - 12/20/2019

A
S. McClelland, Wellness Coordinator

 

—$ o
CERTIFICATE OF COMPLETION

 

 
Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 18 of 21

Certificate of Completion

This is to certify
JOHN, SHEHZAD
91045-054

Completed Drug Education
at the
Federal Correctional Institution, Morgantown, WV
on August 30, 2019.

Suaol

S. Land
Drug Treatment Specialist

 
Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 19 of 21

 

 

CERTIFICATE OF COMPLETION

AWARDED TO:

Shehzad John

Sb | For Completing the Requirements of the FCI Morgantown’ Ss

 

Recreation Department’s:

~Crochet

9 Riwek

J. Rinck, Recreation Specialist

 

 

 
 

 

Case 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 20 of 21

 

 

CERTIFICATE OF COMPLETION

s
—

Shehzod John
IB4# = =91045-054

For Completing the Requirements of the FCi Mergantown's
Recreation Department: —

se Fit 10/22/2019 — 12/20/2019

©)

 

La

$. McClelland, Wellness Coordinator

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

ID# 91045-054

For Completing the Requirements of the FCI Morgantown’s
_ Recreation Department:

fet Fit E 7/22/2019 -— 9/26/2019

,

KH

5. McClelland, Wellness Coordinator

a t—‘“‘—SSHF

1
ase 1:15-cr-00208-CM Document 72 Filed 06/22/20 Page 21 of 2

 

 

 

 

 

 

 

 

 

 

 

 
